OPINION OF THE COURT
Per Curiam.
The above-named attorney was admitted to practice by this Court on June 23, 1965. He has submitted an affidavit requesting that this Court accept his resignation from the practice of law in New York State. In his affidavit, he states that he has resided in Tennessee since September 1,1967 and has no intention of returning to New York State to practice law.
We grant the application and direct that his name be removed from the roll of attorneys.
Denman, P. J., Green, Pine, Balio and Lawton, JJ., concur.
Resignation accepted, and name removed from roll of attorneys.